Beanhof and PoeeeüstBARGER, Judges,

(concurring) :

I do not think that the instruction on self defence is good, *229or could be made good under the conceded facts. It does not put to the jury as an element the question whether Davis was without fault in bringing the necessity upon himself. One who brings upon himself the necessity of killing is denied the plea of self defence. Under this instruction he might have been held guiltless of any degree of offense. Killing in resistance of a lawful arrest cannot be justifiable upon the ground of self defence. The instruction does not in other respects fill the standard of self defence. If even the evidence would justify a proper instruction on self defence, there is no error because this instruction is bad.
Judge PoeeenbaRgee concurs in this note.